Citation Nr: 0840510	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to September 22, 2007 for compartment syndrome, right 
lower extremity (previously shin splints, right leg).

2.  Entitlement to an evaluation in excess of 20 percent from 
September 22, 2007 for compartment syndrome, right lower 
extremity (previously shin splints, right leg).

3.  Entitlement to an evaluation in excess of 10 percent 
prior to September 22, 2007 for compartment syndrome, left 
lower extremity (previously shin splints, left leg).

4.  Entitlement to an evaluation in excess of 20 percent from 
September 22, 2007 for compartment syndrome, left lower 
extremity (previously shin splints, left leg).

5.  Entitlement to an initial evaluation in excess of 10 
percent for chronic allergic rhinosinusitis prior to 
September 12, 2002.

6.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).

In a May 2005 decision, the Board denied an initial 
evaluation greater than 10 percent for chronic allergic 
rhinosinusitis prior to September 12, 2002; granted an 
initial evaluation of 30 percent, but not greater, for 
chronic allergic rhinosinusitis, from September 12, 2002; 
denied initial evaluations greater than 10 percent for shin 
splints of the right leg and shin splints of the left leg; 
granted an initial evaluation for herpes simplex of 10 
percent, but not greater, from August 7, 2003, but not 
earlier; and denied an initial compensable evaluation for 
hypertension.  The veteran appealed the Board's decision to 
the Court.

In September 2006, the parties filed a Joint Motion for 
Partial Remand to the Board (Joint Motion).  By Order entered 
October 3, 2006, the Court granted this motion and remanded 
the issues of entitlement to an initial evaluation greater 
than 10 percent for chronic allergic rhinosinusitis prior to 
September 12, 2002, an initial evaluation greater than 10 
percent for shin splints of the right and left leg, and an 
initial noncompensable evaluation for hypertension, for 
compliance with the instructions in the Joint Motion.  The 
remaining issues were dismissed.

The Board remanded the appeal in May 2007 for further 
development.

By a rating decision dated December 2007, the RO increased 
the veteran's compartment syndrome (previously shin splints, 
right and left leg), right and left lower extremity to 20 
percent disabling effective September 22, 2007.


FINDINGS OF FACT

1.  Prior to September 22, 2007, the veteran's compartment 
syndrome of the right lower extremity was manifested 
functionally by range of motion from 0 to 145 degrees, and 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula 
with moderate knee or ankle disability.

2.  From September 22, 2007, the veteran's compartment 
syndrome of the right lower extremity is manifested 
functionally by range of motion from 0 to 140 degrees, 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, or impairment 
of the tibia or fibula with marked knee or ankle disability.

3.  Prior to September 22, 2007, the veteran's compartment 
syndrome of the left lower extremity was manifested 
functionally by range of motion from 0 to 145 degrees, and 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula 
with moderate knee or ankle disability.

4.  From September 22, 2007, the veteran's compartment 
syndrome of the left lower extremity is manifested 
functionally by range of motion from 0 to 140 degrees, 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, or impairment 
of the tibia or fibula with marked knee or ankle disability.

5.  Prior to September 12, 2002, the veteran's chronic 
allergic rhinosinusitis was manifested by no more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or three to six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

6.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  This condition is controlled 
through continuous utilization of prescribed medication after 
January 12, 1998. 


CONCLUSIONS OF LAW

1.  Prior to September 22, 2007, the criteria for an 
evaluation in excess of 10 percent for compartment syndrome, 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 
5003, 5256, 5260, 5261, 5262 (2008).

2.  From to September 22, 2007, the criteria for an 
evaluation in excess of 20 percent for compartment syndrome, 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5003, 5256, 5260, 5261, 
5262.

3.  Prior to September 22, 2007, the criteria for an 
evaluation in excess of 10 percent for compartment syndrome, 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Part 4, Diagnostic Codes 5003, 5256, 5260, 5261, 5262.

4.  From to September 22, 2007, the criteria for an 
evaluation in excess of 20 percent for compartment syndrome, 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Part 4, Diagnostic Codes 5003, 5256, 5260, 5261, 5262.  

5.  The criteria for an initial evaluation greater than 10 
percent prior to September 12, 2002 for chronic allergic 
rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6513 (2008).

6.  The criteria for an initial compensable rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.104, Diagnostic Code 7101 (prior to and after 
January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial ratings

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2007).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Compartment syndrome, right and left lower extremities

A March 1997 rating decision allowed service connection for 
shin splints of the right and left legs and assigned 
noncompensable evaluations.  A March 1998 rating decision 
allowed 10 percent for the shin splints of each leg from 
February 11, 1997.  By a rating decision dated December 2007, 
the RO increased the veteran's compartment syndrome 
(previously shin splints, right and left leg); right and left 
lower extremity to 20 percent disabling effective September 
22, 2007.

The veteran's service-connected shin splints have been 
evaluated under the provisions of Diagnostic Code 5262 of the 
Rating Schedule.  Diagnostic Code 5262 provides that a 10 
percent evaluation will be assigned for impairment of the 
tibia and fibula with a slight knee or ankle disability.  A 
20 percent evaluation will be assigned for impairment of the 
tibia and fibula with moderate knee or ankle disability.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion between 0 degrees 
and 10 degrees, and a 40 percent rating is authorized for 
ankylosis of the knee between 10 and 20 degrees of flexion.  

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of he leg), may be assigned for disability of the same joint. 
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
is limited to 45 degrees.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2007).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

The report of a March 1997 VA general examination reflects 
that the veteran reported shin splints for several years that 
occurred after running approximately one half mile.  The 
diagnoses included shin splints that were recurrent.

The reports of May 1997 VA X-rays of the veteran's lower legs 
and ankles reflect no abnormalities.  A September 1997 VA 
treatment record reflects that the veteran had chronic pain 
in both lower extremities.

The report of a September 2002 VA orthopedic examination 
reflects that the veteran was a probation officer able to do 
the activities of his office and daily living without 
problem.  On examination the veteran had full squatting 
capability; he had range of motion of the knees from zero to 
145 degrees and range of motion of the ankles to 40 degrees 
plantar flexion and 20 degrees of dorsiflexion.  There was no 
tenderness of the tibias.  The examiner commented that there 
was no weakened movement, no pain on movement, and no 
functional impairment.

The report of an August 2004 VA orthopedic examination 
reflects that the veteran reported pain after standing long 
periods of time or walking any distance.  He reported that 
the pain would be within the anterior tibial crest, radiating 
up towards his knees.  On examination the veteran had good 
heel and toe rising. Range of motion was accomplished to 30 
degrees on plantar flexion and 5 degrees dorsiflexion.  
However, there was 20 degrees of dorsal motion of the ankles 
on squatting.  The veteran was able to do a full squat and 
repeated motion did not cause any problems with pain or 
decreased range of motion.  The veteran complained of 
tenderness to palpation along the tibial crest.  The 
diagnosis was shin splints.  The examiner commented that the 
veteran was able to do the activities of daily living.  X-
rays of the veteran's right tibia and fibula were interpreted 
as normal.

VA treatment records dated in September 2004 show complaints 
of having right knee and ankle pain.  The examination showed 
normal gait, no gross joint abnormalities, and no pedal 
edema.  In November 2004, the veteran was seen for complaints 
of diffuse bilateral ankle pain medial and lateral ligament 
complexes.  Physical evaluation showed full range of motion 
with no crepitation.  He did have mild pain throughout.  
There was no erythema, no edema, and no calor.  The 
assessment was bilateral ankle pain/no clinical correlation.  
A June 2005 EMG consultation noted a history of a stabbing 
wound below the fibula head years ago.  It was noted his 
symptoms started a year ago.  EMG of the left lower extremity 
showed positive waves in the tibialis anterior.  The peroneii 
were hard to assess because the veteran was moving due to 
pain.  Short head of the hamstrings and hamstrings were 
normal.  Gastrocnmius was normal as were quadriceps.  The 
impression was peroneal neuropathy, possible at the fibula 
head.

In July 2005, the veteran was seen for complaints of pain to 
the outside of the leg that extended to his ankle.  It was 
described as a sharp pain.  The examination showed palpable 
pulses present and sensation was intact.  There was a large 
scar to the left leg at proximal lateral fibula.  There was 
no pain on palpation, there was a positive Tinnels to CP and 
over scar.  There was no Tinnels to dorsalis pedis and 
posterior tibial and pain on palpation to extensor muscles of 
the lower left extremity.  Muscle weakness to the peroneals 
4/5 was noted and other lower extremities muscles were 5/5.  
There was no pain or effusion to the ankle joint and range of 
motion was within normal limits.  The assessment was peroneal 
neuropathy left leg rule out compartment syndrome.  It was 
noted that the veteran left before compartment testing could 
be performed.  Subsequent testing showed exertional 
compartment syndrome B/1.  

At a July 2006 VA examination, the veteran complained of pain 
in his legs from his knees down to his ankles on exertion.  
It was noted that the veteran had an excision of the femoral 
head approximately two years prior; however, x-ray of his 
fibula and tibia of both legs failed to mention this.  The 
veteran had no indications of symptoms of shin splints on 
examination.  There was no nodularity.  There was no 
tenderness or swelling of the pretibial area.  The veteran 
had no weakness in the peroneal muscles to stretching with 
resistance.  Examination of his lower extremities indicated a 
mild foot drop.  The pain was in the peroneal muscle group 
after walking a distance and stretching the leg.  The 
diagnosis noted mild anterior compartment syndrome; repeated 
motion failed to cause an increase in pain or decrease in the 
range of motion of the knees or ankles; and it did not cause 
weakness in the ankle motion.  The examiner did not feel that 
the neuropathy was due to his shin splints and was his 
opinion that the neuropathy was due to the anterior 
compartment syndrome secondary to exertion.

VA treatment records dated December 2007 to June 2008 showed 
treatment for bilateral pes planus with plantar fasciitis 
symptoms and chronic bilateral ankle edema.

At his September 2007 VA examination, the veteran reported 
bilateral knee pain when bending and climbing stairs.  He 
also reported ankle pain and swelling associated with 
weakness of ankle dorsiflexion.  It was noted that weakness 
was determined by EMG to be caused by peroneal nerve 
entrapment.  

Examination of the right knee showed tenderness, no 
crepitation, clicks or snaps, grinding, or instability; 
abnormal tracking and subpatellar tenderness; no meniscus 
abnormality; flexion from 0 to 140 degrees; extension normal 
at 0 degrees; and there was no objective evidence of pain 
following repetitive motion and no additional limitations 
after repetitive movements.  X-rays of the right knee showed 
no acute findings.  

Examination of the right and left ankle revealed decreased 
ankle dorsiflexion, but no evidence of high steppage or foot 
slapping; objective evidence of pain with active motion; 
dorsiflexion from 0 to 10 degrees; plantar flexion from 0 to 
45 degrees; and there was no additional limitation of motion 
following repetition.  X-rays of the right ankle showed 
degenerative and post-traumatic changes of mild degree.  

Examination of the left knee showed tenderness; snaps; no 
grinding or instability; abnormal tracking, subpatellar 
tenderness; meniscus abnormality; no effusion, locking, or 
dislocation; McMurray's test was positive; flexion was from 0 
to 140 degrees; extension was normal at 0 degrees; objective 
evidence of pain with active motion; and there was no 
additional limitation with repetitive motion.  X-rays of the 
left knee showed no acute findings.  

The diagnosis was compartment syndrome bilateral lower 
extremity and the examiner opined the bilateral knee 
condition was most likely related to alteration of gait and 
ankle dorsiflexion weakness caused by the compartment 
syndrome.  The bilateral ankle condition was most likely 
related to foot drop caused by the compartment syndrome.  The 
examiner also noted that the veteran had nonservice connected 
pes planus which likely contributed to his foot and ankle 
pain.  

Prior to September 22, 2007

Prior to September 22, 2007, there is no competent evidence 
indicating that the veteran experiences more than slight knee 
or ankle disability as a result of his shin splints.  There 
is competent medical evidence indicating that he does not 
experience more than slight knee or ankle disability.  A 
September 2002 VA examination showed range of motion of the 
knees from 0 to 145 degrees and range of motion of the ankles 
to 40 degrees plantar flexion and 20 degrees of dorsiflexion.  
There was no weakened movement, no pain on movement, and no 
functional impairment.  The July 2006 VA examination showed 
complaints of pain in the legs from the knees down to the 
ankles on exertion.  The veteran had no indication of 
symptoms of shin splints on the examination.  There was no 
nodularity.  There was no tenderness or swelling of the 
pretibial area.  The veteran had no weakness in the peroneal 
muscles to stretching with resistence.  Examination of the 
lower extremities revealed mild foot drop.  The diagnosis was 
mild anterior compartment syndrome.  

Therefore, a preponderance of the evidence is against an 
evaluation greater than 10 percent assigned for each of the 
right and left shin splints under Diagnostic Code 5262.

The pertinent evidence of record, to include VA examinations 
reveals no evidence of ankylosis or nonunion of the tibia and 
fibula with loose motion.  Hence, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 is not 
warranted.  Further, inasmuch as the evidence is not 
reflective of limitation of motion severe enough to warrant 
even a zero-percent rating under Diagnostic Codes 5260 or 
5261, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
and VAOPGCPREC 9-2004, are not application in this instance, 
and separate evaluations for extension and flexion are not in 
order.

There is no competent medical evidence indicating that the 
veteran experiences limitation of motion of the ankles or 
knees, even with consideration of the provisions of 38 C.F.R. 
§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
would warrant an evaluation greater than 10 percent under the 
provisions of Diagnostic Code 5260, 5261, and 5271 of the 
Rating Schedule.  38 C.F.R. Part 4, (2008).  The July 2006 VA 
examination showed repeated motion failed to cause an 
increase in pain or decrease in the range of motion of the 
knees or ankles; and it did not cause weakness in the ankle 
motion.  Accordingly, a preponderance of the evidence is 
against evaluations greater than the 10 percent currently 
assigned for each the veteran's right and left compartment 
syndrome prior to September 22, 2007.

From September 22, 2007

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 20 percent for the veteran's 
right and left lower extremity compartment syndrome from 
September 22, 2007.

The examinations and x-rays have not shown nonunion of the 
tibia and fibula, or a malunion with marked knee or ankle 
disability which would warrant a higher evaluation under 
Diagnostic Code 5262.

The September 2007 VA examination of the knees revealed range 
of motion from 0 to 140 degrees.  There was no instability, 
no meniscus abnormality, no objective evidence of pain 
following repetitive motion, and no additional limitations 
after repetitive movements.  X-rays of the knees showed no 
acute findings.

As the September 2007 examination did not find objective 
evidence of instability the record does not provide a basis 
for evaluating the disability, or assigning a separate 
compensable rating, under Diagnostic Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 20 percent could be assigned for the left 
knee disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's service-
connected bilateral compartment syndrome involves ankylosis 
(Diagnostic Code 5256), or dislocated semilunar cartilage 
(Diagnostic Code 5258).  See 38 C.F.R. § 4.71a.

Finally, the veteran's right and left lower extremity 
compartment syndrome does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of a higher disability evaluation under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  As noted above, there is no 
objective evidence to show that the veteran has additional 
functional loss due to pain, weakness, fatigue, or any other 
symptom to a degree that would support a rating in excess of 
the 20 percent under the applicable rating criteria for the 
period from September 22, 2007.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 207-7.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for the service-
connected right and left lower extremity compartment syndrome 
from September 22, 2007 must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Chronic allergic rhinosinusitis prior to September 12, 
2002

The veteran's service-connected chronic allergic 
rhinosinusitis has been evaluated under the provisions of 
Diagnostic Code 6513 of the Rating Schedule. Diagnostic Code 
6513 is rated under the general rating formula for sinusitis.  
A 10 percent evaluation is assigned where there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is assigned where there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than six nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinuses, and 
purulent discharge or crusting after repeated surgeries.

A 10 percent evaluation has been assigned for the veteran's 
sinusitis from February 11, 1997, to September 12, 2002.  
From September 12, 2002, a 30 percent evaluation has been 
assigned for chronic allergic rhinosinusitis.

The veteran's service medical records show that he complained 
of sinusitis on multiple occasions.  He was assessed with 
seasonal allergic rhinitis in a September 1994 record.  He 
complained of sinus headache, runny nose, and ear itch.  
Under the plan section of the report it is noted that the 
veteran was prescribed Seldane, Benadryl, and Choraseptic 
spray.

A record dated August 1995 showed that he complained of a 
headache, sinus pressure, nasal congestion, and a runny nose.  
He was assessed with acute sinusitis and the examiner noted 
that his sinus tenderness was more maxillary than frontal, 
and prescribed Erythromycin four times daily for ten days.  
Later that month, the veteran complained that the medication 
prescribed was not resolving his symptoms.  He was assessed 
with resolving sinusitis and that seasonal allergic rhinitis 
was suspected.  The veteran was to continue "E-Mycin".

The report of a March 1997 VA general medical examination 
reflects that the veteran was not on any medication at that 
time.  He reported having sinus problems. On examination of 
his sinuses they were normal.  The diagnoses included history 
suggestive of both vasomotor rhinitis and some superimposed 
episodes of sinusitis.

A January 2002 VA treatment record reflects that the 
veteran's nasal turbinate were red without swelling or 
exudate.  A June 2002 VA treatment record reflects that the 
veteran had chronic nasal congestion.

A September 2002 VA nose examination noted that the veteran 
reported a history of sinus complaints which were described 
as primarily recurrent episodes of nasal congestion with 
drainage, headache and malaise.  He reported that these 
episodes occurred approximately six to eight times per year.  
He reported that he took antibiotics frequently throughout 
the year, with antibiotic therapy lasting 10 to 14 days each 
time.  He reported never having prior surgery on his nose or 
sinuses.  On examination the oracle and external auditory 
canals were clear. His tympanic membranes were clear.  The 
oral cavity and oropharynx were clear. The nose and nasal 
dorsum were normal.  Anterior rhinoscopy showed bilateral 
inferior turbinate hypertrophy.  Mucous secretions were 
present within the nasal cavity.  No purulent drainage was 
noted. The impression included that the veteran's symptoms 
were consistent with allergic rhinitis with recurrent acute 
sinusitis.  There were no polypoid changes or purulent 
secretions.  The examiner commented that the symptoms were 
frequent on the order of six to eight per year and/or 
associated with loss of work during each episode for a few 
days per episode.  Antibiotic treatment was less frequent, 
occurring approximately four times per year. 

Prior to September 12, 2002, the competent medical evidence 
did not indicate that the veteran experienced more than three 
to six nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, or that he had one or two incapacitating episodes 
requiring prolonged antibiotic treatment.  The September 12, 
2002, examination report reflects that the veteran had 
nonincapacitating episodes that approximated six or more per 
year.  Therefore, the Board concludes that the evidence, 
prior to September 12, 2002, supports the assignment of a 10 
percent evaluation for the veteran's service-connected 
chronic allergic rhinosinusitis.



C.  Initial compensable evaluation for hypertension.

The veteran's service-connected hypertension has been 
evaluated under the provisions of Diagnostic Code 7101.  
Prior to January 12, 1998, Diagnostic Code 7101 provided that 
a 10 percent evaluation was to be assigned for hypertensive 
vascular disease where diastolic pressure was predominately 
100 or more with note two indicating that when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominately 100 
or more, a minimum rating of 10 percent would be assigned.  
From January 12, 1998, Diagnostic Code 7101 provides that a 
10 percent evaluation will be assigned for diastolic pressure 
that is predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; for an individual with a 
history of diastolic pressure predominately 100 or more who 
requires continuous medication for control.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection for hypertension was established in a 
rating decision dated March 1998 and the RO assigned a 
noncompensable evaluation.  This evaluation has remained in 
effect.

The veteran's service medical records do not reflect a 
diagnosis or assessment of hypertension.  The report of his 
March 1997 VA examination showed that he was diagnosed with 
borderline hypertension and that the examiner noted that 
"Definite diagnosis of hypertension connot be assigned on 
[the] basis of isolated elevated blood pressure readings at 
time of this examination, but would have to be borne out 
through subsequent serial examinations."

Review of a VA medical report dated in September 1997 showed 
blood pressure as 128/77.  

A heart and hypertension VA examination conducted in October 
1997 reflected a diagnoses of mild arterial hypertension and 
showed that the examiner noted that there was no evidence of 
end organ damage.  The examiner noted numerous blood pressure 
readings.  While sitting: 134/90, 136/88, 132/82, and 126/86; 
standing: 144/90, 143/94, and 140/92; and supine: 129/82 and 
131/79.  The examiner recommended that the veteran be 
followed closely, and that he partake of a low salt and low 
fat diet.  The examiner also noted that the veteran's blood 
pressure readings were within normal limits within 50 percent 
of the time, and that the majority of the readings reflected 
mild systolic and diastolic hypertension on standing up.

VA treatment records dated May 2001 to February 2003 does not 
show diastolic blood pressure predominately 100 or more, or 
systolic blood pressure predominately 160 or more.

At a July 2004 VA examination, the veteran reported frontal 
headaches which he stated were pounding severe headaches with 
dizziness and night sweats.  He also had nausea and 
occasional vomiting, all related to his headaches.  Blood 
pressure taken in the right arm sitting on three occasions 
approximately five minutes apart were as follows: 140/80, 
135/80, and 130/80.  His pulse was 80, regular, and equal.  
Head and neck were within normal limits.  

At a September 2007 VA examination, three consecutive blood 
pressure readings were as follows: 140/96, 140/94, and 
144/94.  The examiner noted that Cardura was previously 
prescribed for hypertension management, but had since been 
switched to Lisinopril.  The examiner noted that Flomax was 
prescribed for the veteran's prostate, not for blood 
pressure.  

VA treatment records dated 2004 to 2007 showed diastolic 
blood pressure readings consistently less than 100, and no 
history of diastolic blood pressure readings predominantly 
100 or more.  

The medical evidence does not show that the veteran's 
diastolic pressure is predominately 100 or more, or that 
continuous medication was required for control prior to 
January 12, 1998, or that systolic pressure is predominately 
160 or more, so that a 10 percent rating would be warranted 
under either the regulations in effect prior or subsequent to 
January 1998.  It similarly does not show greater diastolic 
or systolic pressure readings so that evaluations greater 
than 10 percent are warranted.  Therefore, a preponderance of 
the evidence is against a compensable evaluation for the 
veteran's service-connected hypertension at any time during 
the appeal.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's February 2002, September 2003, July 2004, June 2007, 
May 2008 notice letters described the evidence necessary to 
file a claim for service connection, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim was received by VA.  As 
for the issue of an increased initial evaluation for the 
veteran's service connected claims, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Here, the veteran is challenging initial evaluations 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluations assigned to the above disabilities in question.  
In subsequent Supplemental Statements of the Case the veteran 
was later provided with information concerning relevant 
diagnostic codes and their application, and the veteran made 
statements, through his representative, indicating actual 
knowledge of what would be required for the increased 
evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for increased 
initial evaluation claims.  38 U.S.C.A. § 5103A (a), (b), (c) 
(West 2002 & Supp. 2008).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claims, including service medical records, VA 
examinations, and VA treatment records.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until May 2008.  
The failure to provide specific notice required by Dingess in 
a timely manner is harmless in this instance because the 
claims for increased evaluations have been denied.  Any 
questions as to the disability rating or the effective date 
to be assigned are moot.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
September 22, 2007 for compartment syndrome, right lower 
extremity (previously shin splints, right leg) is denied.

Entitlement to an evaluation in excess of 20 percent from 
September 22, 2007 for compartment syndrome, right lower 
extremity (previously shin splints, right leg) is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
September 22, 2007 for compartment syndrome, left lower 
extremity (previously shin splints, left leg) is denied.

Entitlement to an evaluation in excess of 20 percent from 
September 22, 2007 for compartment syndrome, left lower 
extremity (previously shin splints, left leg) is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic allergic rhinosinusitis prior to September 12, 
2002 is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


